Case 2:18-cv-00682-SPC-I\/|RI\/| Document 1 Filed 10/15/18 Page 1 of 5 Page|D 1

UNITEI) sTATEs DlsTRICT CoURT
MIDDLE DISTRICT oF FLORIDA 20 E;T l 5 Pi`\ 2= 20

FORTMYERS DIVISION 1 _ _ _ _
K_IMBERLY STEPHENS, ) ;:i::`"
)
Plaintiff, )
)
v. ) No.
) _.' . _` v ' ' `
CHW GROUP,INC. d/b/a CHOICE HOME ) § /X by icg/2 pé/M'd Bg/LWK
WARRANTY, )
)
Defendant. )

PLAINTIFF’S COMPLAINT
Plaintiff, KIMBERLY STEPHENS (“Plaintift”), files this lawsuit for damages, and other
legal and equitable remedies, resulting from the illegal actions of CHW GROUP, INC. D/B/A
CHOICE HOME WARRANTY (“Defendant”), in negligently, knowingly, and/or Willfully
contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consurner
Protection Act, 47 U.S.C. § 227 et seq. ("TCPA").
INTRODUCTION
l. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise
under the laws of the United States.
2. This Court has federal question jurisdiction because this case arises out of violations of
federal law. 47 U.S.C. §227(b)_; Mims v. Arrow Fz'n. Servs., LLC, 132 S. Ct. 740 (2012).
3. Defendant conducts business in Naples, Collier County, Florida.
4. Venue and personal jurisdiction in this District are proper because Defendant transacts
business in this District, and a material portion of the events at issue occurred in this

District.

Case 2:18-cV-00682-SPC-I\/|RI\/| Document 1 Filed 10/15/18 Page 2 of 5 Page|D 2

PARTIES
5. Plaintiff, is a resident of Naples, Collier County, Florida.
6. Defendant is a financial institution located in Edison, New Jersey.
FACTUAL ALLEGATIONS

7. Within the past four years of Plaintiff filing this Complaint, Defendant began calling
Plaintiff on Plaintist cellular telephone at xxx-xxx-17l 9.

8. Defendant calls Plaintiff from 888-531-5403, 732-379-5309, 732-374-3396 and 800-814-
4345, which are four of Defendant’s telephone numbers.

9. On at least four occasions since Defendant began calling Plaintiff, Plaintiff has spoken
with one of Defendant’s representatives and has requested for Defendant to stop calling
her.

10. Despite Plaintiff` s request, Defendant continued to call Plaintiff unabated.

11. Prior to calling Plaintist cellular telephone, Defendant knew the number was a cellular
telephone ninnber.

12. All of the calls Defendants made to Plaintifi’s cellular telephone resulted in Plaintiff
incurring a charge for incoming calls.

13. During at least one conversation, Defendant learned that Plaintiff wanted Defendant to
stop calling Plaintiff’ s cellular telephone.

14. Even if at one point Defendant had permission to call Plaintiff’s cellular telephone,
Plaintiff revoked this consent.

15. Defendant continued to call Plaintiff’s cellular telephone after Defendant knew Plaintiff
wanted the calls to stop.

16. Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic telephone
2

Case 2:18-cV-00682-SPC-I\/|RI\/| Document 1 Filed 10/15/18 Page 3 of 5 Page|D 3

17.

18.

l9.

20.

21.

22

23.

24.

25.

26.

27.

dialing system to call Plaintiff’s cellular telephone.

Within 4 years of` Plaintiff filing this Complaint, Defendant called Plaintist cellular
telephone in predictive mode.

The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the
capacity to store telephone numbers

The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the
capacity to call stored telephone numbers automatically.

The telephone dialer system Defendant used to call Plaintist cellular telephone has the
capacity to call stored telephone numbers without human intervention

The telephone dialer system Defendant used to call Plaintiff’ s cellular telephone has the

capacity to call telephone numbers in sequential order.

. The telephone dialer system Defendant used to ca11 Plaintiff’s cellular telephone has the

capacity to call telephone numbers randomly.

The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects
telephone numbers to be called according to a protocol or strategy entered by Defendant
The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
simultaneously calls multiple consumers

While Defendant called Plaintiff’ s cellular telephone, Plaintiff’s cellular telephone line
was unavailable for legitimate use during the unwanted calls.

Defendant’s calls constitute calls that are not for emergency purposes as defined by 47
U.S.C. § 227(b)(1)(A).

As a result of Defendant’s alleged violations of law by placing these automated calls to

Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff
3

Case 2:18-cV-00682-SPC-I\/|RI\/| Document 1 Filed 10/15/18 Page 4 of 5 Page|D 4

harm and/or injury such that Article III standing is satisfied in at least the following, if not

more, Ways:

a. Invading Plaintiff"s privacy;

b. Electronically intruding upon Plaintiff"s seclusion;

c. Intrusion into Plaintiff’s use and enjoyment of her cellular telephone;

d. Impermissibly occupying minutes, data, availability to answer another call, and
Various other intangible rights that Plaintiff has as to complete ownership and use
of her cellular telephone; and

e. Causing Plaintiff` to expend needless time in receiving, answering, and attempting
to dispose of Defendant’s unwanted calls.

DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

28. Defendant’s conduct violated the TCPA by:

a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an
automatic telephone dialing system and/or pre-recorded or artificial voice in
violation of 47 U.S.C. § 227 (b)(l)(A)(iii).

WHEREFORE, Plaintiff, KIMBERLY STEPHENS, respectfully requests judgment be
entered against Defendant, CHW GROUP, INC. d/b/a CHOICE HOME WARRANTY, f`or the
following:

29. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(l), Plaintiff is entitled
to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47
U.S.C. § 227(b)(3)(B);

30. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,
4

Case 2:18-cv-00682-SPC-I\/|RI\/| Document 1 Filed 10/15/18 Page 5 of 5 Page|D 5

for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
227(b)(3)(C);

31. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future;
and

32. Any other relief that this Honorable Court deems appropriate

RESPECTFULLY SUBMITTED,

(Fj ___ ....... _
october 8, 2018 By; §§

Shireen Hormozdi

Hormozdi Law Firm, LLC

1770 Indian Trail Lilburn Road, Suite 175
Norcross, GA 30093

Tel: 678-395-7795

Fax: 866-929-2434
shireen@agrusslawfirm.com
shireen@norcrosslawfirm.com

Attomey for Plaintiff

 

